      Case 3:20-cv-00147-HTW-JCG Document 15 Filed 09/03/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ISSISSIPPI
                                    NORTHERN DIVISION


LATONIA AMOS                                                                        PLAINTIFF


V.                                                        CASE NO.: 3:20-CV-147 HTW-JCG


KILOLO KIJAKAZI,                                                                  DEFENDANT
Acting Commissioner of Social Security


                   ORDER ADOPTING REPORT AND RECOMMENDATION
       This matter comes before the court pursuant to the Report and Recommendation of

United States Magistrate Judge John C. Gargiulo [doc. no. 13]. No objection or response to the

Report and Recommendation has been filed. Therefore, the Report and Recommendation of the

United States Magistrate Judge [doc. No. 13] is hereby adopted as the order of this court.

Defendant’s Motion for Summary Judgement [doc. no. 9] is granted in part and denied in part.

Plaintiff’s Motion for Summary Judgment is granted on the first assignment of error and denied

on the second assignment of error. The Administrative Law Judge’s decision of May 7, 2019, is

hereby Reversed and Remanded.


       SO ORDERED AND ADJUDGED, this the 3rd day of September, 2021.


                                                     s/ HENRY T. WINGATE
                                                     UNITED STATES DISTRICT JUDGE
